DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  claim 17was inadvertently amended to depend from claim 1. However claim 17 should depend from claim 11 instead of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-15, 17, 19-20, 24 and 26 re rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nandola et al. PG Pub. 2017/0356278 (Nandola).
Regarding claim 1, Nandola discloses a control system for a gas assisted plunger lift system, the control system (controller 150 and sensors) comprising: a sensor configured to measure at least one of a well flow rate and a plunger (104) speed and/or velocity (velocity and/or speed can be calculated based on the sensed measurements from sensors; Par. [0020 & 0067-0071]); and a processor circuit (150), configured to perform operations including: receiving user input (Examiner contends a user or operator will initially input the set points. Also, the user or operator can modify/correct the set points when to open and close the production valve based on current and past collected data; Par. [0053 & 0061]) that defines (set point or decision for opening of the production valve; Par. [0014, 0037 & 0039]), a fast arrival rate decrease set point, a slow arrival rate increase set point, a cycle skip option, and a simultaneous optimization option; and adjusting a gas injection rate parameter based on the received user input ([0061]) and at least one of the well flow rate and the measured plunger speed and/or velocity (The controller can adjust injection flow rate; Par. [0077 & 0079]. Additionally, the controller determines set points and the set points can be modified; Par. [0039]; Fig. 4). (Abstract; Par. [0013-0014; Fig. 1 & 4). 
Regarding claims 2 and 12, Nandola discloses the processor circuit (150) is further configured to adjust based on at least one of the well flow rate and the measured plunger speed and/or velocity, one or more parameters selected from the group consisting of: a close time, an after-flow time, a well flow rate, a load factor, a tubing pressure, a casing pressure, and a tubing/casing differential pressure (manipulation of the threshold/set-point values for parameters such as time, flow rate, pressure or a combination thereof; Par. [0079]).
Regarding claims 3 and 13, Nandola discloses the controller (150) is further configured to adjust all parameters simultaneously (the production valve open, β, and injection flow set-point, ɣ can be adjusted in combination; Par. [0078]).
Regarding claims 4-5 and 14-15, Nandola discloses the controller is further configured to adjust a first sub-set of parameters at a first time and then adjust a second sub-set of parameters at a second time later than the first time; wherein the first sub-set of parameters includes the gas injection rate parameter and the second sub-set of parameters includes after-flow and close time parameters. (Examiner contends the injection flow set-point, ɣ can be adjusted in one cycle; Par. [0077-0079]. While other parameters (time) can be adjusted in another cycle or multiple cycles; Par. [0039 & 0079]).
Regarding claims 7 and 17, Nandola discloses the simultaneous optimization option instructs the control system whether to simultaneously optimize all parameters or to optimize one or more sub-sets of parameters. (Par. [0078-0079]). Examiner contents the controller 150 will be able to optimize simultaneously or in subsets based on the programming of the controller.
Regarding claims 9 and 19, Nandola discloses the processor circuit (150) is further configured to perform operations comprising: increasing a gas injection rate when a plunger speed is below a first pre-determined value; and decreasing the gas injection rate when the plunger speed is above a second pre-determined value. (minimum and maximum are disclosed in Par. [0076] and adjusting the injection flow set-point is disclosed in Par. [0077]).
Regarding claims 10 and 20, Nandola discloses the processor circuit (150) is further configured to perform operations comprising: adjusting one or more parameters; and skipping one or more plunger cycles before making further adjustments (the determination of the set points may be based on the data pertaining to a current cycle, the last two cycles or multiple cycles (e.g. measurements of a day or two days or more; Par. [0039]).
Regarding claim 11, Nandola discloses a processor-implemented method of controlling a gas assisted plunger lift system, the method comprising: receiving, by a processor circuit (150), a signal from a sensor indicating at least one of a well flow rate and a measured speed and/or velocity of a plunger (104) (velocity and/or speed can be calculated based on the sensed measurements from sensors; Par. [0020 & 0067-0071]); and performing, by the processor circuit, operations including: receiving user input (Examiner contends a user or operator will initially input the set points. Also, the user or operator can modify/correct the set points when to open and close the production valve based on current and past collected data; Par. [0053 & 0061]) that defines one or more parameters selected from the group consisting of: a well flow rate set point, a well flow rate low value set point, a well flow rate high value set point, a well flow rate gain set point, a well flow rate deadband, an open value for a well production valve (set point or decision for opening of the production valve; Par. [0014, 0037 & 0039]), a fast arrival rate decrease set point, a slow arrival rate increase set point, a cycle skip option, and a simultaneous optimization option; and adjusting a gas injection rate parameter based on the received user input ([0061]) and at least one of the well flow rate and the measured plunger speed and/or velocity (The controller can adjust injection flow rate; Par. [0077 & 0079]. Additionally, the controller determines set points and the set points can be modified; Par. [0039]; Fig. 4). (Abstract; Par. [0013-0014; Fig. 1 & 4).
Regarding claim 24 and 26, Nandola discloses the received user input defines a cycle skip option. (Par. [0039]). Examiner contends a user or operator define or modify cycle skip options.
Response to Arguments
Applicant's arguments and amendments regarding the art rejection of claims 1-5, 7, 9-15, 17, 19-20 filed December 22, 2021 have been fully considered but they are not persuasive. See rejection above.
Allowable Subject Matter
Claims 21 and 22 are allowed.
Claims 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676